Citation Nr: 1628996	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a January 2010 rating decision of the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hypertension.  [An August 2008 rating decision had denied service connection for hypertension; however, new and material evidence in the matter was received within the following year.  Therefore, the matter requires de novo review.  See 38 C.F.R. § 3.156(b).]  In the Veteran's August 2011 VA Form 9, he requested a hearing before the Board; however, in a statement received later in August 2011, he withdrew such request.  Following August 2013 and May 2014 remands [by a Veterans Law Judge (VLJ) other than the undersigned], in January 2015 the Board issued a decision [by a different VLJ] that denied service connection for hypertension.  The Veteran appealed that decision to the Court.  In August 2015, the Court issued an Order that vacated the January 2015 Board decision with regard to that issue, and remanded the matter on appeal for readjudication consistent with the instructions outlined in an August 2015 Joint Motion for Remand (Joint Motion) by the parties.  In October 2015, the case was remanded [by a different VLJ] for additional development.  The case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

The Veteran contends that his hypertension may have been caused or aggravated by his confirmed in-service exposure to herbicides in Vietnam, his service-connected type II diabetes mellitus, and/or his service-connected posttraumatic stress disorder (PTSD).

In a September 2015 informal hearing presentation, the Veteran's representative raised a new argument that the Veteran's hypertension may have been caused or aggravated by his use of alcohol to alleviate symptoms of his service-connected PTSD.

VA treatment records from May 2003 through September 2003 document the Veteran's reported history of excessive alcohol use to induce sleep.  On September 2003 VA psychiatric examination, he reported that he had coped with traumatic service-related memories and nightmares over the years by using alcohol to help him sleep, and that he was now suffering from "physical complications" of alcohol abuse; prolonged PTSD, as well as alcohol dependence in partial remission, were diagnosed.  In a January 2007 statement, one of his treatment providers stated that hypertension has been shown to be correlated strongly with PTSD, and that the very vivid intrusive dreams reported by the Veteran were the reason he drank so heavily and that "the alcohol shut them out."  In a July 2014 VA medical opinion, a VA physician noted that conditions that can aggravate hypertension include alcohol intake, and that the Veteran's medical records have noted alcohol use as an aggravating factor (in addition to obesity and cigarette smoking) and that referrals were made.  [While a July 2015 VA treatment record noted that the Veteran's history of alcohol dependence had been in remission since 2003, the Board observes that the 2003 VA treatment records, outlined above, did note his history of hypertension at that time.]  In a November 2015 VA medical opinion, the same VA physician who provided the July 2014 opinion noted that one of the treatise articles submitted by the Veteran did show that posttraumatic stress is related to increased cardiovascular risk, but that such article did not account for other risk factors for cardiovascular disease such as alcohol use, etc.; the VA physician also reiterated his earlier opinion that conditions that can aggravate hypertension include alcohol intake, and that the Veteran's medical records have noted alcohol use as an aggravating factor (in addition to obesity and cigarette smoking) and that referrals were made.

There are no medical opinions currently of record which address whether the Veteran's hypertension was caused or aggravated by his use of alcohol to alleviate symptoms of his service-connected PTSD.  On remand, such opinion should be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should return the record to the VA examiner who provided the July 2014 and November 2015 VA medical opinions for an addendum medical opinion.  The physician must review the entire record, and then provide an opinion that responds to the following: Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was caused or aggravated (the opinion must address aggravation) by his use of alcohol to alleviate his service-connected PTSD symptoms?

The examiner must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

If the requested VA physician is unavailable, then arrangements should be made for the entire record to be reviewed by another appropriate provider who can render the opinion sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, such examination should be scheduled.

2.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

